DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is in response to the amendment received on 04/01/2021. Claims 2, 9-10 and 14 have been canceled. Claims 21-24 have been newly added. Therefore, claims 1, 3-8, 11-13 and 15-24 remain pending in this application.
 The 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph rejection of claim 5 has been withdrawn in light of the amendments.
The 35 USC 101 rejection of claim 20 has been withdrawn in light of the amendments.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-12, 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In particular, 
Claim 11 has been amended now to recite “an information processing unit acquires information of the robotic operating table, including position information of the table top and a result of the 
Claim 12 has been amended now to recite “an information processing unit that acquires information of the robotic4Yasuhiro KOCHI Appl. No. 15/905,095Response to the Non-Final Office Action of January 28, 2021operating table from the robotic operating table through the communication unit and generates surgery progress information based on the acquired information of the robotic operating table, the information processing unit acquires a result of detection by a door sensor that detects opening and closing of a door of an operating room, through the communication unit, and generates the surgery progress information based on the result of detection by the door sensor in addition to the information of the robotic operating table” in lines 9-17. Claim recites “generating surgery progress information based on the acquired information of the robotic operating table” and it’s unclear how and what kind of data being acquired from the robotic operating table in order to generate progress information. 
Claim 15 has been amended now to recite “an information processing unit that acquires information of the robotic operating table from the robotic operating table through the communication unit and generates surgery process information based on the acquired information of the robotic operating table” and it’s unclear how the surgery process information being generated, what kind of acquired information being used.
Claims 16-17 inherit the deficiencies of claim 15 through dependency and are therefore also rejected.

Response to Arguments
Applicant’s arguments, see pages 9-13, filed 04/01/2021, with respect to the rejections of claims 1-20 under 35 USC 112, 35 USC 101 and 35 USC 102 have been fully considered and are persuasive.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited but not used prior art teach “Medical robotic arm that is attached to an operating table” (US 20040186345 A1), and “Microsurgical robot system” (US 8170717 B2).
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DILEK B COBANOGLU whose telephone number is (571)272-8295.  The examiner can normally be reached on 8:30-5:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DILEK B COBANOGLU/               Primary Examiner, Art Unit 3626